DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
	This communication is a non-final rejection on the merits. Claim 1, as amended, Claims 2-13, as previously presented, and new claims 14-15 are currently pending and have been considered below. 
Information Disclosure Statement
	The information disclosure statement (IDS) submitted on 1/13/2021 has been considered. The submission is in compliance with the provisions of 37 CRF 1.97 Form PTO-1449 is signed and attached hereto.
Response to Amendment
 This action is in response to the applicant’s arguments and amendments filed November 23rd, 2020. Applicant’s arguments and amendments have been considered with the results that follow:
Claims 1-15 remain pending. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-15 are rejected under 35 U.S.C. 103 as being unpatentable over Sewell et al. (US 2014/0144470; hereinafter Sewell) in view of Tan et al. (US 2016/0318187; hereinafter Tan).
Regarding Claim 1:
Sewell teaches a robot comprising: a wrist unit to which a tool can be attached to a distal end face thereof (Sewell, Para. [0039], Sewell discloses an articulated robotic arm which comprises a tool (i.e. claw, gripper, suction cup) at the end of the arm), the tool performing work on a work target device secured to an installation surface (Sewell, Para. [0039-0040], [0128], Fig. 1, Sewell discloses the tool works on the bin (work target) which is secured in the mobile bin cleaning apparatus (installation surface)); and 
a movable unit that changes a three-dimensional position of the wrist unit (Sewell, Para. [0142], Fig. 6, Sewell discloses the articulation joints allow the arm to rotate 360o, and six articulated joints allow the arm and tool connection (wrist unit) at the distal end of the arm to rotate three dimensionally), wherein 
the movable unit includes a base, a swivel body rotatable about a vertical first axis with respect to the base, and an arm that has a longitudinal axis and is supported with respect to the swivel body (Sewell, Para. [0142], Fig. 6, Sewell discloses an articulated robot with a base (ref. 62), swivel body (ref. 60), and an arm with a longitudinal axis (ref. 52)); wherein the wrist unit is attached to a distal end of the arm (Sewell, Para. [0142], Fig. 6, Sewell discloses the tool connection (wrist unit) is located at the end of the longitudinal arm).
Sewell does not explicitly disclose a visual sensor fixed to the arm such that a central axis of a field of view of the visual sensor is oriented in a direction substantially perpendicular to a plane including the longitudinal axis and the first axis. However, Sewell does disclose an optical scanning system which obtains position data for manipulating objects (work target device) (Sewell, Para. [0122])). 
Tan, in the same field of endeavor of robotics, discloses a visual sensor fixed to the arm such that a central axis of a field of view of the visual sensor is oriented in a direction substantially perpendicular to a plane including the longitudinal axis and the first axis (Tan, Para. [0020], [0058], Fig. 1, Tan discloses a perception acquisition unit (element 130) including a camera, stereo camera, 3-dimensional sensor (field of view in every direction other than where the sensor is directly attached to the arm of the robot), or laser sensor).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the robot as taught by Sewell to include a visual sensor (3D sensor) with a wide range field of view as taught by Tan in order to detect a target object and provide a 6-dimensional pose of the target object (Tan, Para. [0044]).
Regarding Claim 2:
The combination of Sewell and Tan discloses the robot according to claim 1.
Sewell further discloses wherein the movable unit further comprises: a base that can be provided at any position with respect to the work target device (Sewell, Fig. 6, Para. [0132], Sewell ; and a swivel body that is supported so as to be rotatable about a vertical axis with respect to the base (Sewell, Para. [0142], Fig. 6. Sewell discloses a fifth articulation joint which can be rotated and is fixed to the base) wherein the arm is supported so as to be rotatable about one or 4817-6375-7689v.1 54250-1829 more horizontal axes with respect to the swivel body (Sewell, Para. [0142], Fig. 6, Sewell discloses an arm which can be rotated around the third articulation joint). 
Regarding Claim 3:
The combination of Sewell and Tan discloses the robot according to claim 2.
Sewell further discloses wherein: the arm includes a first arm is supported so as to be rotatable about a horizontal axis with respect to the swivel body (Sewell, Para. [0142], Fig. 6, Sewell discloses an arm which can be rotated around a fourth articulation joint); and a second arm is supported at the distal end of the first arm so as to be rotatable about a horizontal axis with respect to the first arm (Sewell, Para. [0142], Fig. 6, Sewell discloses an arm which can be rotated around the third articulation joint); and 
the wrist unit is attached to the distal end of the second arm (Sewell, Para. [0039], Fig. 6, Sewell discloses an articulated robotic arm which comprises a tool (i.e. claw, gripper, suction cup) at the end of the arm). 
Regarding Claim 4:
The combination of Sewell and Tan discloses the robot according to claim 1.
Sewell further discloses wherein the movable unit further comprises: a base that can be provided at any position with respect to the work target device (Sewell, Fig. 6, Para. [0132], Sewell discloses the base of the apparatus which can be moved to adjacent to the bin (work target device)); and a swivel body that is supported so as to be rotatable about a vertical axis with respect to the base (Sewell, Para. [0142], Fig. 6. Sewell discloses a fifth articulation joint which can be rotated and is fixed to ; wherein the arm that is supported so as to be rotatable about one or more axes parallel to the axis of the swivel body (Sewell, Para. [0142], Fig. 6, Sewell discloses an arm which can be rotated around the third articulation joint).
Regarding Claim 5:
The combination of Sewell and Tan discloses the robot according to claim 2.
Sewell further discloses further comprising: a truck to which the base is fixed and that moves the movable unit, the 4817-6375-7689v.1 54250-1830 wrist unit, and the visual sensor with respect to the work target device (Sewell, Para. [0063], Sewell discloses the robotic system comprising the robotic arm, laser scanner, and tool is moved by a truck).
Regarding Claim 6:
The combination of Sewell and Tan discloses the robot according to claim 5.
Sewell further discloses wherein the truck is a self- contained moving truck (Sewell, Para. [0063], Fig. 4 and 5, Sewell discloses the truck is self-contained).
Regarding Claim 7:
The combination of Sewell and Tan teaches the robot according to claim 5.
Sewell further teaches wherein the truck is a hand truck (Sewell, Para. [0063], [0096], Sewell discloses the moveable unit may be a trailer, which may be moved by a truck or by hand).
Regarding Claim 8:
The combination of Sewell and Tan discloses the robot according to claim 1.
Sewell does not explicitly disclose wherein the visual sensor has a field of view oriented in a direction parallel to a plane substantially perpendicular to the longitudinal axis of the arm.
Tan, in the same field of endeavor of robotics, discloses wherein the visual sensor has a field of view oriented in a direction parallel to a plane substantially perpendicular to the longitudinal axis of the arm (Tan, Para. [0014], [0020], [0058], Tan discloses the visual sensor is a three dimensional sensor, camera, stereo camera, or laser sensor capable of multiple field of views).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the robot as taught by Sewell to include a visual sensor with a field of view in a parallel direction to a plane perpendicular to the arm as taught by Tan in order to detect a target object and provide a 6-dimensional pose of the target object (Tan, Para. [0044]).
Regarding Claim 9:
The combination of Sewell and Tan discloses the robot according to claim 8.
Sewell does not explicitly disclose wherein the visual sensor is provided substantially horizontally.
Tan, in the same field of endeavor of robotics, discloses wherein the visual sensor is provided substantially horizontally (Tan, Para. [0014], [0020], [0058], Tan discloses the visual sensor is a three dimensional sensor, camera, stereo camera, or laser sensor capable of multiple field of views, attached to the robot arm which can articulate to become substantially horizontal).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the robot as taught by Sewell to include a visual sensor substantially horizontal as taught by Tan in order to detect a target object and provide a 6-dimensional pose of the target object (Tan, Para. [0044]).
Regarding Claim 10:
The combination of Sewell and Tan discloses the robot according to claim 8.
Sewell does not explicitly disclose wherein the visual sensor is disposed substantially vertically.
Tan, in the same field of endeavor of robotics, discloses wherein the visual sensor is disposed substantially vertically (Tan, Para. [0014], [0020], [0058], Tan discloses the visual sensor is a three 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the robot as taught by Sewell to include a visual sensor substantially vertical as taught by Tan in order to detect a target object and provide a 6-dimensional pose of the target object (Tan, Para. [0044]).
Regarding Claim 11:
The combination of Sewell and Tan discloses the robot according to claim 10.
Sewell further discloses wherein the robot is a horizontal articulated robot (Sewell, Para. [0039-0042], Sewell discloses an articulated robotic arm capable of multiple orientations (i.e. horizontal and vertical)).
Regarding Claim 12:
The combination of Sewell and Tan discloses the robot according to claim 1 that performs on the work target device.
Sewell further discloses a work target device secured to an installation surface (Sewell, Para. [0128], Sewell discloses a bin (work target) which is secured in the mobile bin cleaning apparatus); and
wherein an operating position of the robot is compensated on the basis of a relative positional relationship between the robot and the work target device (Sewell, Para. [0123], Sewell discloses a manipulation module while reorients the arm based on positioning of the object (work target device)) measured by capturing, with the visual sensor, an image of a visual target provided at a position where the relative positional relationship with respect to the work target device is predetermined (Sewell, Para. [0122], Sewell discloses an optical scanning system which obtains position data for manipulating objects (work target device)). 
Regarding Claim 13:
the robot system according to claim 12.
Sewell further discloses wherein the visual target is provided on an outer surface of the work target device (Sewell, Para. [0045], Sewell discloses the optical scanning system obtains position information of the outer surface of the work target device).
Regarding Claim 14:
Sewell discloses a robot comprising: a wrist unit to which a tool can be attached to a distal end face thereof (Sewell, Para. [0039], Sewell discloses an articulated robotic arm which comprises a tool (i.e. claw, gripper, suction cup) at the end of the arm), the tool performing work on a work target device secured to an installation surface (Sewell, Para. [0039-0040], [0128], Fig. 1, Sewell discloses the tool works on the bin (work target) which is secured in the mobile bin cleaning apparatus (installation surface));
a movable unit that changes a three-dimensional position of the wrist unit (Sewell, Para. [0142], Fig. 6, Sewell discloses the articulation joints allow the arm to rotate 360o, and six articulated joints allow the arm and tool connection (wrist unit) at the distal end of the arm to rotate three dimensionally), wherein the movable unit includes an arm that has a longitudinal axis and a joint axis that is connected to the arm and that rotates the arm about an axis substantially perpendicular to the longitudinal axis (Sewell, Para. [0142], Fig. 6, Sewell discloses an articulated robot with a base (ref. 62), swivel body (ref. 60), and an arm with a longitudinal axis (ref. 52) with a tool connection (wrist unit) is located at the end of the longitudinal arm); wherein the wrist unit is attached to a distal end of the arm (Sewell, Para. [0142], Fig. 6, Sewell discloses the tool connection (wrist unit) is located at the end of the longitudinal arm).
Sewell does not explicitly disclose a visual sensor fixed to the arm such that a central axis of a field of view of the visual sensor is oriented in a direction substantially parallel to the joint axis. . 
Tan, in the same field of endeavor of robotics, discloses a visual sensor fixed to the arm such that a central axis of a field of view of the visual sensor is oriented in a direction substantially parallel to the joint axis (Tan, Para. [0020], [0058], Fig. 1, Tan discloses a perception acquisition unit (element 130) including a camera, stereo camera, 3-dimensional sensor (field of view in every direction other than where the sensor is directly attached to the arm of the robot), or laser sensor).
Regarding Claim 15:
The claim recites analogous limitations to claim 14 above, and is therefore rejected on the same premise.
Additionally, Claims 1, 8-10, 12, 14 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Wakizako et al. (US 2004/0034976; hereinafter Wakizako) in view of Tan.
Regarding Claim 1:
Wakizako discloses a visual sensor fixed to the arm such that a central axis of a field of view of the visual sensor is oriented in a direction substantially perpendicular to a plane including the longitudinal axis and the first axis (Wakizako, Fig. 4, [0033-0034], Wakizako discloses a camera which is oriented in a direction perpendicular to the plane of the robotic arm’s first axis), a swivel body rotatable about a vertical axis with respect to the base, and arm that has a longitudinal axis and is supported with respect to the swivel body (Wakizako, Fig. 4, Para. [0025], Wakizako discloses a body with an arm attached to the body and turns within the same horizontal plane).
Tan, in the same field of endeavor of robotics, discloses a robot comprising: a wrist unit to which a tool can be attached to a distal end face thereof (Tan, Fig. 1, Para. [0015], Tan discloses a robot with a manipulator unit configured to grasp objects), the tool performing work on a working target device secured to an installation surface (Tan, Para. [0019], Tan discloses the manipulator unit is used ; and
a movable unit that changes a three-dimensional position of the wrist unit (Tan, Para. [0017], Tan discloses the base or body which the arm extends may have wheels or tracks for mobility).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the robot as taught by Wakizako to include movable unit as taught by Tan in order to detect a target object and provide a 6-dimensional pose of the target object provide mobility to the robot system (Tan, Para. [0017]).

Regarding Claim 8:
The combination of  Wakizako and Tan discloses the robot according to claim 1.
Tan, in the same field of endeavor of robotics, discloses wherein the visual sensor has a field of view oriented in a direction parallel to a plane substantially perpendicular to the longitudinal axis of the arm (Tan, Para. [0014], [0020], [0058], Tan discloses the visual sensor is a three dimensional sensor, camera, stereo camera, or laser sensor capable of multiple field of views).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the robot as taught by Sewell to include a visual sensor with a field of view in a parallel direction to a plane perpendicular to the arm as taught by Tan in order to detect a target object and provide a 6-dimensional pose of the target object (Tan, Para. [0044]).
Regarding Claim 9:
The combination of Wakizako and Tan discloses the robot according to claim 8.
Tan, in the same field of endeavor of robotics, discloses wherein the visual sensor is provided substantially horizontally (Tan, Para. [0014], [0020], [0058], Tan discloses the visual sensor is a three dimensional sensor, camera, stereo camera, or laser sensor capable of multiple field of views, attached to the robot arm which can articulate to become substantially horizontal).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the robot as taught by Sewell to include a visual sensor substantially horizontal as taught by Tan in order to detect a target object and provide a 6-dimensional pose of the target object (Tan, Para. [0044]).
Regarding Claim 10:
The combination of Wakizako and Tan discloses the robot according to claim 8.
Tan, in the same field of endeavor of robotics, discloses wherein the visual sensor is disposed substantially vertically (Tan, Para. [0014], [0020], [0058], Tan discloses the visual sensor is a three dimensional sensor, camera, stereo camera, or laser sensor capable of multiple field of views, attached to the robot arm which can articulate to become substantially vertical).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the robot as taught by Sewell to include a visual sensor substantially vertical as taught by Tan in order to detect a target object and provide a 6-dimensional pose of the target object (Tan, Para. [0044]).

Regarding Claim 12:
The combination of Wakizako and Tan discloses the robot according to claim 1 that performs on the work target device.
Wakizako further discloses measured by capturing, with the visual sensor, an image of a visual target provided at a position where the relative positional relationship with respect to the work target device is predetermined (Wakizako, Para. [0032], Wakizako discloses the inspection camera is used to determine a posture of the robot to work on the target object).
Tan, in the same field of endeavor of robotics, discloses a work target device secured to an installation surface (Tan, Para. [0015], Tan discloses the work target device may be a lever (device secured to a surface)), wherein an operating position of the robot is compensated on the basis of a relative positional relationship between the robot and work target device (Tan, Para. [0057], Tan discloses the positions, velocities, accelerations, and torques for the robotic system are planned to achieve the task (work on the target device)).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the robot as taught by Wakizako to include finding an Tan in order to reach the target location and perform the planned task (Tan, Para. [0062-0063]).
Regarding Claim 14:
Wakizako discloses a visual sensor fixed to the arm such that a central axis of a field of view of the visual sensor is oriented in a direction substantially parallel to the joint axis (Wakizako, Fig. 4, [0033-0034], Wakizako discloses a camera which is oriented in a direction parallel to the plane of the robotic arm’s joint axis).
Tan, in the same field of endeavor of robotics, discloses a robot comprising: a wrist unit to which a tool can be attached to a distal end face thereof (Tan, Fig. 1, Para. [0015], Tan discloses a robot with a manipulator unit configured to grasp objects), the tool performing work on a working target device secured to an installation surface (Tan, Para. [0019], Tan discloses the manipulator unit is used to grasp target objects or grasp a lever (target device secured to a surface), or additionally or alternatively be configured to perform other task); and
a movable unit that changes a three-dimensional position of the wrist unit (Tan, Para. [0017], Tan discloses the base or body which the arm extends may have wheels or tracks for mobility).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the robot as taught by Wakizako to include movable unit as taught by Tan in order to detect a target object and provide a 6-dimensional pose of the target object provide mobility to the robot system (Tan, Para. [0017]).
Regarding Claim 15:
The claim recites analogous limitations to claim 14 above, and is therefore rejected on the same premise.


Response to Arguments
Applicant's arguments filed February 4th, 2021 have been fully considered but they are not persuasive. 
In regards to Claim 1, the applicant’s representative argues neither Sewell nor Tan, singularly or in combination discloses or suggests the technical feature of a visual sensor fixed to an arm such that a central axis of a field of view of the visual sensor is orientated in a direction substantially perpendicular to a plane including a longitudinal axis and a first axis. The examiner directs the applicant’s representative to the prior art of Tan, (Para. [0020], [0058], Fig. 1) which discloses a perception acquisition unit which may include a camera, stereo camera, or three-dimensional sensor. The three dimensional sensor, in particular, allows for a field of view in every direction surrounding the sensor, including the plane as claimed in the aforementioned limitation of the application. Therefore, the argued limitation is discloses by the prior art. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZACHARY JOSEPH WALLACE whose telephone number is (469)295-9087.  The examiner can normally be reached on 7:00 am - 5:00 pm, Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeff A Burke can be reached on 5712703844.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained 

/Z.J.W./Examiner, Art Unit 3664                                                                                                                                                                                                        
/JEFF A BURKE/Supervisory Patent Examiner, Art Unit 3664